McKAY, Circuit Judge,
dissenting:
I respectfully dissent. I am persuaded that the trial court erroneously decided that he had no discretion to consider the cost-of-living increase for the period between 1982 and 1985. See Trichilo v. Secretary of HHS, 823 F.2d 702 (2d Cir.1987); Allen v. Bowen, 821 F.2d 963 (3d Cir.1987); Sierra Club v. Secretary of the Army, 820 F.2d 513 (1st Cir.1987); Hirschey v. FERC, 777 F.2d 1 (D.C.Cir.1985); contra Chipman v. Secretary of HHS, 781 F.2d 545 *553(6th Cir.1986). I trial court to consider the inflation factor evidence before him for that period. would remand for the